Per Curiam,
This case appears to be ruled by Commonwealth v. William Mann Company, 150 Pa. 64, and is affirmed on the opinion of the learned trial judge, sustaining defendant’s sixth exception to his former adjudication.
The apparent power “ of dealing in books, maps and periodicals, stationery and other like articles,” found in defendant company’s charter, is void, and may therefore be treated as eliminated. That being done the company must be considered as exclusively organized for manufacturing purposes.
Judgment affirmed.